DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SHIMIZU (US 20040232522).
Regarding claim 1, SHIMIZU discloses a main cell region of a Laterally Diffused Metal Oxide Semiconductor (LDMOS) device (the examiner notes that a preamble is generally not accorded any patentable weight where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ478, 481 (CCPA 1951)), the main cell region comprising: 
a semiconductor initial layer (the n- epitaxial layer 2, see fig 3, para 4) of a first conductivity type (n-type, see fig 3, para 4); 
a drain region (n+ drain region 24, see fig 3, para 66) of the first conductivity type formed in the semiconductor initial layer (24 is in 22 which is in 2, see fig 3); 

a gate region (gate electrode 26 and insulating layer, see fig 3, para 66), formed on the body region (26 is formed at least indirectly on 22, see fig 3); 
a source region (source region 23, see fig 3, para 66) of the first conductivity type (23 is n-type, see para 66) formed in the body region (23 is in 22, see fig 6), wherein the source region is at one side of the gate region, and the drain region is at the other side of the gate region (23 is on the left side of 26 and 24 is on the right side of 26, see fig 3); and 
a first dummy trench structure (trench structure 21 including all layers 21a, 21b and 10 in the trench to the left of 23, see fig 3, para 64), vertically extending from the top surface of the semiconductor initial layer through the body region into the semiconductor initial layer (trench 21 extends from a top surface of 2/22, at which point it is located in and in contact with region 22, to a lower portion of layer 2 which is below 22, see fig 3), wherein the body region separates the first dummy trench structure from the source region (21 and 23 are not in direct contact, and 22 is located between them, see fig 3), and wherein an upper portion of the first dummy trench structure is in the body region (an upper portion of 21 near 10 is in region 22, see fig 3), and a lower portion of the first dummy trench structure is in the semiconductor initial layer (a region of 21 that is lower than the region near 10 is in 2, see fig 3).
Regarding claim 2, SHIMIZU discloses the main cell region of the LDMOS device of claim 1, wherein the first dummy trench structure further comprises: 
a dummy trench (the trench 21 in which 21a, 21b and 10 are disposed, see fig 3, para 64), vertically extending from the top surface of the semiconductor initial layer through the body region into 
a first trench dielectric (insulating film 21b, see fig 3, para 65) formed on the bottom and sidewalls of the dummy trench; and 
a trench conductive material (conductive film 21a, see fig 3, para 65) filling in the dummy trench, wherein the first trench dielectric insulates the trench conductive material from the semiconductor initial layer (21b is located between 21a and layer 2, see fig 3).
Regarding claim 4, SHIMIZU discloses the main cell region of the LDMOS device of claim 2, wherein the first dummy trench structure further comprises a second trench dielectric (insulating film 10, see fig 10, para 66) formed on the trench conductive material, and wherein the dummy trench is completely filled after the second trench dielectric is formed (the trench 21 is filled, see fig 3).
Regarding claim 5, SHIMIZU discloses the main cell region of the LDMOS device of claim 1, further comprising a body contact region (p+ region 25, see fig 3, para 66) of the second conductivity type formed in the body region between the first dummy trench structure and the source region (25 is between 21 and 23, see fig 3), and wherein the body contact region separates the first dummy trench structure from the source region (23 and 21 are not in direct contact, and 25 is between them, see fig 3).
Regarding claim 6, SHIMIZU discloses the main cell region of the LDMOS device of claim 1, wherein the LDMOS device further comprises a termination region (region on the right of QN containing another isolation trench 21, see fig 3) located in the periphery of the main cell region (the trench 21 to the right of QN is located between QN and QP, see fig 3), and wherein the termination region comprises a second dummy trench structure (the trench 21 and the layers 21a, 21b and 10 inside it, see fig 3) vertically extending from the top surface of the semiconductor initial layer into the semiconductor initial layer (trench 21 extends from a top surface of 2 and 22, at which point it is located in and in contact with region 22, to a lower portion of layer 2 which is below 22, see fig 3), and wherein  the structure of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU (US 20040232522) in view of MAUDER (US 20120018798).
Regarding claim 3, SHIMIZU discloses the main cell region of the LDMOS device of claim 2.
SHIMIZU fails to disclose a device, wherein the top surface of the trench conductive material is lower than the bottom of the source region.
MAUDER discloses a device, wherein the top surface of the trench conductive material (top surface of 12, see fig 1, para 41) is lower than the bottom of the source region (bottom of 5, see fig 1, para 40).
SHIMIZU and MAUDER are analogous art because they both are directed towards MOS transistors with trenches and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHIMIZU with the specific insulating layer geometry of MAUDER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHIMIZU with the specific insulating layer geometry of MAUDER in order to protect the device from hot carrier degradation (see MAUDER para 87).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU (US 20040232522) in view of GRIVNA (US 20110136310).
Regarding claim 7, SHIMIZU discloses the main cell region of the LDMOS device of claim 6.
SHIMIZU fails to disclose a device, wherein the trench conductive material is connected to outside of the LDMOS device through a contact material contacting the trench conductive material, and electrically connected to a source contact metal contacting the source region.
GRIVNA discloses a device, wherein the trench conductive material (fig 18, 45, para 34) is connected to outside of the LDMOS device (45 is connected to 108 which is on the outside of the device through 107, see fig 18) through a contact material (fig 18, 108, para 48) contacting the trench conductive material (108 is in at least indirect contact with 45, see fig 18), and electrically connected to a source contact metal (fig 18, 107, para 47) contacting the source region (fig 18, 33, para 40).
SHIMIZU and GRIVNA are analogous art because they both are directed towards MOS transistor devices with trenches and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHIMIZU with the trench connections of GRIVNA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHIMIZU with the trench connections of GRIVNA in order to make a device with better performance and lower cost (see GRIVNA para 4).
Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that SHIMIZU et al (US 20040232522, hereinafter SHIMIZU) does not disclose the limitation “an upper portion of the first dummy trench structure is in the body region, and a lower portion of the first dummy trench structure is in the semiconductor initial layer” because SHIMIZU does not disclose a device with a trench that has an upper portion located in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811